DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims, and Drawings have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 01/05/2022.
	The claim amendments filed on 05/04/2022 have been entered.  Claims 28-45 remain pending in the application.
	
	
Response to Arguments
Any further arguments are moot as they do not apply to any of the references as being used in the current rejection.
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 states in line 2 “having and axial length”  The examiner suggests amending the claim to read “having an axial length”.  
Claim 31 states in line 1 “wherein poles”.  The examiner suggests amending the claim to read “wherein the poles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claim 41 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The applicant is advised to cancel the term “about” from the claim or provide a measured value for permissible limits of variation to obviate the rejection.	
Claim 42 recites the limitation "the polylactic acid biocompatible material" in line 1.  The claim is dependent on claim 30.  The examiner suggests amending the claim to place the dependency on claim 40.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-29, 31-32, 36, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guena (WO 2011/042650 A1).
	
	Regarding claim 28, Guena discloses a Muscular Motor Multi-cell System (MMM) eye implant (Figure 1, item 1 “enucleation ball”;  “According to the practitioners and the techniques that they apply, the ball 1 will be installed with the non-perforated cap 24 turned forward or the portion of apical cap 25, turned forward, according to the locations where they want to fix the muscles optics”) comprising a substantially spherical structure of cells (Figure 1, implant (1) is a spherical structure, cells annotated below) having and axial length (implant 1 has an axial length), an inner space (inner space contains inner sphere (10)), and lineal structures of transverse (Figure 1, item 23) and vertical poles (Figure 1, item 22; “According to this embodiment, the perforated surface is formed of an array of branches 21, 22 belonging to meridian circles of axis XX and branches 12 formed by circles in planes perpendicular to XX”), said lineal structures being interconnected with each other at the cross-section of two or more poles to form a node (Figure 1, node annotated below) and defining a plurality of the cells distributed throughout (Figure 1), wherein each cell provides an opening to the inner space of the structure of cells (Figure 1, each cell created by the transverse (23) and vertical (22) poles provides an opening to the inner space where the inner sphere (10) is located).  

    PNG
    media_image1.png
    506
    519
    media_image1.png
    Greyscale

	Regarding claim 29, Guena discloses wherein the structure of cells is spherical (Figure 1, structure of cells (1) is spherical).  
	Regarding claim 31, Guena discloses wherein poles are configured to support vertical and horizontal sutures between said MMM system and antagonist/agonist muscles or/and scleral tissue (Figure 1, the transverse (23) and vertical (22) poles possess the structure of the device of claim 1, therefore they are configured to support vertical and horizontal sutures between the MMM system and the antagonist/agonist muscles and/or scleral tissue, Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use,then it meets the claim. See MPEP 2114.2. The device of Guena in Figure 1 is intended to suture to the muscles to secure the implant, “The enucleation ball according to the invention offers the double advantage of being made of porous ceramic allowing the complete rehabitation with the tissues of the recipient and the suturing of the muscles at the most appropriate places for each case of intervention. The sutures are made directly on the outer sphere, the interval between the inner sphere and the outer sphere allowing the passage of suture needles.”)
	Regarding claim 32, Guena discloses wherein the nodes are configured to support diagonal sutures between said MMM system and antagonist/agonist muscles or/and scleral tissue (as stated above in claim 31, the nodes of Guena are configured in the same way as the claimed invention, therefore, they are configured to support diagonal sutures and are capable of performing the intended use. See MPEP 2114.2).  
	Regarding claim 36, Guena discloses comprising a natural or synthetic biocompatible material selected from the group consisting of ceramic, metal, polymer, organic, plant and cellular material (Description, “The ceramic powder used to make the enucleation ball is preferably a powder of alumina or hydroxyapatite.”)
	Regarding claim 43, Guena discloses wherein the MMM system is manufactured by a process selected from the group consisting of molding, casting, die-cutting, injecting, cast pressing, weaving, sublimation, cell induction and stereolithography (Description,  “According to the indirect method, after having defined the geometry of the inner sphere 10, outer sphere 20 and spacers 30 connecting the two spheres, its geometric shape is sliced by parallel planes, for example and preferably layers perpendicular to the axis XX so as to benefit from the symmetry of rotation of the ball shape around its axis XX. Then, a stereolithography apparatus is used to construct the ball, layer by layer. In the stereolithography apparatus, the axis becomes a vertical axis.”)
	Regarding claim 44, Guena discloses a method of filling an orbital space or eye socket after evisceration or enucleation of the eyeball comprising implanting the MMM system of claim 28 into the orbital space or eye socket (Description, “In surgery, it has long been known to replace the eyeball extracted from the orbital cavity with a ball to fill the volume left free. This intervention is performed for cosmetic purposes. The front of this ball receives, then, a "glass eye" having the shape of a half-shell and on which is reproduced the drawing of the eye.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Guena (WO 2011/042650 A1) in view of Yao (US 2012/0129123 A1).

	Regarding claim 30, Guena discloses the invention substantially as claimed.
	Guena does not specifically disclose wherein each cell on the structure of cells is identifiable by cartesian coordinates consisting of a parallel coordinate defined with a letter and a meridian coordinate defined with a number; the meridian being parallel to the axial length and the parallel being perpendicular to the axial length. consisting of a parallel coordinate defined with a letter and a meridian coordinate defined with a number; the meridian being parallel to the axial length and the parallel being perpendicular to the axial length.
	Yao teaches an implant positioning device (Figure 2) wherein each cell on the structure of cells is identifiable by cartesian coordinates (see Yao, paragraph 0008) consisting of a parallel coordinate defined and a meridian coordinate (paragraph 0027); the meridian being parallel to the axial length and the parallel being perpendicular to the axial length (Figure 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to identify the structure of cells of Guena by cartesian coordinates as taught by Yao because this provides accuracy in positioning the implant (see Yao, paragraph 0012).  Furthermore, the results would be predictable.  The use of the technique of identifying cells through the use of a cartesian coordinate system taught by Yao in the invention of Guena would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of identifying cells; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

	Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Guena (WO 2011/042650 A1) in view of Perry et al (US 2010/0121439 A1) as evidence by Reference U.

	Regarding claim 37, Guena discloses the invention substantially as claimed.
	However, Guena does not disclose wherein the biocompatible material is polylactic acid. 
	Perry teaches an orbital implant (see Perry, Figure 10) wherein the biocompatible material is polylactic acid (see Perry, paragraph 0038).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Guena by providing wherein the biocompatible material is polylactic acid as taught by Perry because the selection of a known material based on its suitability for its intended use is considered obvious (See MPEP 2144.07).  Furthermore, polylactic acid offers the advantage of customizing the rate of degradation or bioabsorbability by increasing or decreasing the lactide content of the material (see Perry, paragraph 0040).
	Regarding claim 38, as set forth supra, the combination discloses wherein the polylactic acid biocompatible material has a density of 1.25 g/cm3 (see Perry, paragraph 0038 discloses that the biocompatible material which forms the orbital implant is polylactic acid, Reference U provides evidence that the density of polylactic acid is 1.25 g/cm3).  

Allowable Subject Matter
Claims 33-35, 39-40, and 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
	The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Guena (WO 2011/042650 A1) as stated above, however, Guena does not teach or render obvious the cumulative claim limitations wherein the inner Reticular Fibrovascular Nucleus system (NRF) structure comprises micro-reticular mesh platforms separated by fibrous structures within the context of the cumulative claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774